Citation Nr: 1203825	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-41 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD.

3.  Entitlement to service connection for plantar wart, right foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1962 to May 1966.  He also had reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim to reopen the claim for service connection for PTSD.  A September 2009 rating decision denied the claim for service connection for a plantar wart of the right foot.

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record also shows a diagnosis of depression, the Board has recharacterized the issue to be addressed on remand.

For the reasons discussed below, the issues of entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD and the claim for a plantar wart of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for PTSD was last finally denied in an April 2006 rating decision. 

2.  Evidence received since the April 2006 rating decision regarding the claim for service connection for PTSD relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for PTSD.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

The Veteran's claim of entitlement to service connection for PTSD was originally denied by way of an April 2006 rating decision.  There was no timely appeal filed and the RO's April 2006 denial is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

In May 2007, the Veteran requested that the issue of service connection for PTSD be reopened.  In a May 2008 rating decision, the RO declined to reopen the Veteran's claim.  

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for PTSD was denied in the April 2006 rating decision because there was no medical evidence establishing that the Veteran had a current diagnosis of PTSD or establishing an in-service stressor.  The evidence considered at the time of the April 2006 rating decision included service personnel records, the Veteran's DD 214 form, verification of the death of A.M. Jr., notification from the service department stating that the Veteran did not serve in Vietnam, and treatment records from the New Orleans VA medical center dated between August 2005 and April 2006.  The denial of service connection was based upon the facts that the available evidence did not demonstrate that the Veteran participated in combat or evidence which confirmed that the Veteran was exposed to an in-service stressor.  The RO additionally denied the Veteran's claim on the basis that there was no medical diagnosis of PTSD, and that the evidence demonstrated a diagnosis of depression, but not PTSD.

The evidence received since the April 2006 rating decision includes additional statements from the Veteran and treatment records dated from November 2004 to April 2006 from the VA medical center in New Orleans and from September 2007 to February 2010 from the VA medical center in Atlanta, Georgia.

Of particular importance within the records received by VA since the April 2006 rating decision are the treatment records from the Atlanta VA medical center which include diagnoses of both PTSD secondary to combat in Vietnam, and depression.  As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, 3 Vet. App. at 513.   

In light of the above, the Board finds the evidence submitted into the record since April 2006 is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran suffers from PTSD as a result of his period of active service.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened, and to this extent only the appeal is granted.



REMAND

After a review of the record, the Board observes that further development is required prior to adjudication of the Veteran's claim for service connection for PTSD and an acquired psychiatric disorder on the merits.  

As part of its duty to assist, VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Further, where service treatment records are found to be unavailable, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, the evidence of record shows that the Veteran's service treatment records are unavailable.  In August 2009 a memorandum of finding of unavailability was added into the claims file demonstrating the efforts VA has made to retrieve the Veteran's service treatment records.  While the Veteran was informed in his October 2009 statement of the case that these records were unavailable, the AMC/RO should make additional efforts to request any and all service treatment records the Veteran may have in his possession.  Additionally, the Veteran should be asked to produce any evidence that he has of Vietnam service and combat service.  Notably, the Veteran's diagnosis of PTSD appears to be dependent upon the Veteran's claims that he is a combat Veteran who served in Vietnam.  Presently, the evidence of record, to include the Veteran's DD 214 form, does not demonstrate combat service or service in Vietnam.  The Board also notes that in a November 2004 VA outpatient treatment record, he stated that he was not in combat, but that his ship transported dead bodies.  The Veteran should be asked to provide specific information concerning this report, to specifically include whether he handled or saw the bodies, the ship involved, and a two month time frame during which the ship transported dead bodies.

Further, in his October 2008 notice of disagreement, the Veteran stated that he was treated by a Mrs. D.L. for PTSD at the New Orleans VA medical center in the 1970s.  The claims file does not presently include any treatment records dated in the 1970s and the RO/AMC should request such.  38 C.F.R. § 3.159.  

Additionally, a review of the record also reflects that the Veteran's claim of entitlement to service connection for plantar wart of the right foot was denied in the September 2009 rating decision.  On his VA Form 9 submitted in conjunction with his PTSD claim, the Veteran provided argument concerning his right foot plantar wart.  This form was received in October 2009 and is sufficient to constitute disagreement with the September 2009 decision.  Accordingly, the Board is required to remand this issue to the RO/AMC for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on the claim for service connection for plantar wart of the right foot (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Ask the Veteran to submit any service treatment records that he has in his possession and any proof he has that he served in Vietnam and/or in combat.  Also, ask the Veteran to provide specific information concerning the ship he was on which transported bodies, to include the name of the ship involved, a two month time frame during which the ship transported dead bodies, and whether he handled or saw the bodies.  If sufficient information is provided, attempt to verify the claimed stressor through official sources.

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for an acquired psychiatric disorder since his discharge from service.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  

4.  Request all available mental health treatment records from the VA medical center in New Orleans dating from the 1970s to November 2004, and from the Atlanta VA Medical Center dating since February 2010.  If any requested records are not available the Veteran should be notified of such and the claims file annotated to reflect such.  

5.  After the above development in #2 - #4 has been completed to the extent possible and any additional development deemed necessary has been completed, the record should again be reviewed.  If the claim for service connection for an acquired psychiatric disorder to include PTSD remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


